97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd Steven LANE, Plaintiff--Appellant,v.William R. BARKER;  Emilio Pagan;  Ronald Godwin;  BillyYard Batten;  Mitch Lowery;  Theodore Swann;  Mike Walker;G. Wayne Spears;  John Williams;  Larry Mathis;  Malcolm L.Debnam;  Melissa Sellars;  Officer Lamm, Defendants--Appellees,andJ.R. Hunt;  Kathy Mercer;  Linwood Tedder;  Kim Edwards;Linda Miasto;  J. Coleman;  Patricia Mabrey;  MargaretWilliamson;  William Britt;  Ray Jernigan;  Henry Cambell;Anthony Single Tary;  Randy Cribb;  Henry Corr Stevens;Carol Whitaker;  John R. Mills;  Clifton Davenport;  C.R.Lincoln;  Larry W. Moore;  Lynn Phillips;  James L. Miller;Franklin E. Freeman, Jr.;  J.A. Dobbin;  Pat Chavis, Defendants.
No. 96-6616.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 5, 1996.

Lloyd Steven Lane, Appellant Pro Se.  William Dennis Worley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Lane v. Barker, No. CA-93-431-5-CT-H (E.D.N.C. Mar. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.